DETAILED ACTION
The Amendment filed on 04/29/21 has been received and entered.  In view of the amendment, pending claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a memory device comprising: a first memory cell provided between a first interconnect and a second interconnect; a second memory cell provided between the second interconnect and a third interconnect; a third memory cell provided between a fourth interconnect and a fifth interconnect; a fourth memory cell provided between the fifth interconnect and a sixth interconnect; a first equalization circuit connected to the first, third, fourth, and sixth interconnects; and a control circuit configured to perform a control operation on the first to fourth memory cells, wherein: during execution of the control operation, the control circuit: selects the first and fourth memory cells, applies a first voltage to the first interconnect, applies a second voltage higher than the first voltage to the second interconnect, applies a third voltage lower than the second voltage to the fifth interconnect, and applies a fourth voltage higher than the third voltage to the sixth interconnect, and after execution of the control operation, the first equalization circuit electrically connects the first interconnect to the sixth interconnect.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/24/21

/SON L MAI/Primary Examiner, Art Unit 2827